Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-6,10, 13, 18-19, 23, 25-28, 30, 34, 37-39, 42 drawn to a system comprised of two chimeric antigen binding membrane proteins.
Group 2, claims 43-46, 48, 50-52 drawn to a nucleic acid and cell comprising the nucleic acid which encodes for a system comprised of two chimeric antigen binding membrane proteins.
Group 3, claims 56, 59, 63-65 drawn to a method of treating a subject with a proliferative disorder comprising administering to a subject a cell comprising a dual chimeric membrane protein system which comprises two chimeric antigen binding membrane proteins.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For all groups, applicant is required to select defined particular species of the dual chimeric antigen binding proteins system. What is required for instance is to select and define in order of N-C terminal (extracellular-intracellular domains) the specific components of the first and second chimeric membrane proteins in the system to be examined. For instance one may describe a system in which the first protein N-C comprises 1.antigen binding domain= A-x; 2. Extracellular domain= (gamma, delta, epsilon); 3. Transmembrane domain= T-x; 4. Intracellular costimulatory domain= I-x.  The second protein should be similarly defined.  The components should be selected from the specific dependent claims with if possible particular sequence ID NO as provided. Applicant is required to declare which claim and claim items read on the invention elected for examination. 
For group 2 elect a particular cell type as in claim 51
For group 3 elect a particular cell type as in claim 59
For group 4 elect a particular cell type as in claim 71
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 43, 56, and 66
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a system comprised of two chimeric antigen binding membrane proteins, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hofmeister et al , and Kloss et al. Hofmeister et al teaches TFP fusion polypeptides in which an antigen binding domain is fused to a CD3 epsilon component and a intracellular costimulatory domain.  Hofmeister illustrates that the TFP cells may be engineered to comprise one or more TFP proteins, but does not appear to particularly point out that a second TFP may comprise an additional unique intracellular signalling domain. The disclosure of Kloss et al (Nature Biotechnology Volume 31 Number 1 January 2013 pp 71-75) describes that engineered T cells may comprise multiple unique TCR/chimeric antigen receptors which are specific for separate antigens, therefore allowing for more specific selectively tuned recognition of tumor cells versus normal cells. It would be obvious to utilize a .  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRIAN HARTNETT/             Examiner, Art Unit 1644    

/AMY E JUEDES/             Primary Examiner, Art Unit 1644